Citation Nr: 0203718	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  97-10 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than October 5, 
1995, for a grant of entitlement to service connection for 
post-traumatic stress disorder due to sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC, granting entitlement of the 
veteran to service connection for post-traumatic stress 
disorder (PTSD), due to sexual trauma, effective from October 
5, 1995.  By the same rating decision, basic eligibility of 
the veteran to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 was denied.  Received by the RO in 
October 1996 was the veteran's notice of disagreement, 
wherein she challenged, not only the effective date assigned 
for the grant of service connection for PTSD, but also the 
adverse determination regarding her basic eligibility for 
Dependents' Educational Assistance under Chapter 35.  
Following the issuance of a statement of the case in December 
1996, the veteran perfected her appeal with the submission of 
a VA Form 9, Appeal to the Board of Veterans' Appeals, later 
in same month.  By a rating decision of August 1997, the RO 
found the veteran basically eligible for Dependents' 
Educational Assistance under Chapter 35.  It also should be 
noted that the veteran was afforded both RO and Board 
hearings as to the matter herein at issue.


FINDINGS OF FACT

1.  Following the veteran's separation from military service, 
no claim for VA compensation benefits is shown to have been 
submitted within the one-year period after the veteran's 
discharge from service or prior to October 5, 1995.

2.  The veteran's initial claim for VA compensation benefits 
was filed on October 5, 1995, wherein she sought a grant of 
entitlement to service connection for PTSD due to sexual 
trauma.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than October 5, 1995, for a grant of entitlement to service 
connection for PTSD due to sexual trauma, have not been met.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5110 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326, 3.400 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

As this claim was pending when the aforementioned changes to 
the law and regulations were made effective, the veteran is 
entitled to consideration of her claim under the version of 
the law or regulation most favorable to her.  Karnas, supra.  
The Board has considered both the old and new legal authority 
pertaining to the VA's duty to assist and finds that the VCAA 
is more favorable to the veteran as it provides additional 
protections, and it will therefore be applied in this case.  
Karnas, supra.  

Under the applicable changes, VA has a duty to advise the 
veteran of the requirements of her claim for an earlier 
effective date for a grant of entitlement to service 
connection for PTSD, to notify her of any information and 
evidence needed to substantiate and complete her claim, and 
to assist her in obtaining that evidence.  While it is 
apparent that the veteran was not specifically advised of the 
aforementioned change in the law and regulations, the RO in 
its processing of the veteran's appeal has substantially 
complied with the requirements of the new legal authority.  
Such was accomplished in the furnishing of a statement of the 
case and multiple supplemental statements of the case to the 
veteran and in the RO's attempts to obtain medical records 
from three private medical sources identified by the veteran.  
The request by the veteran's representative, as set forth at 
the Board hearing in February 2002, to obtain records of non-
VA medical treatment compiled during the one-year period 
following service separation would not be of benefit to the 
veteran in the context of this claim as will be discussed 
further below.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

In view of the foregoing, no possibility of prejudice to the 
veteran is found were the Board to proceed to adjudicate the 
merits of the issue now on appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).

Entitlement to an Effective Date Earlier than October 5, 
1995, for Service Connection for PTSD

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  Regarding presumptive 
service connection under 38 C.F.R. §§ 3.307, 3.308, 3.309, 
the effective date is the date entitlement arose, if a claim 
is received within one year after separation from active 
duty; otherwise it is the date of receipt of a claim, or the 
date entitlement arose, whichever is later.  Where the 
requirements for service connection are met during service, 
the effective date will be the day following separation from 
service if there was continuous active service following the 
period of service on which the presumption is based and a 
claim is received within one year after separation from 
active duty.  38 C.F.R. § 3.400(b)(2)(i), (ii).

The undersigned further notes that 38 U.S.C.A. § 5101(a) 
(West 1991) mandates that a claim must be filed in order for 
any type of benefit to accrue or be paid, see Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998), and that the mere 
presence of medical evidence in the record does not establish 
an intent on the part of the veteran to seek service 
connection for the benefit in question.  See Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Crawford v. Brown, 5 Vet. App. 
33, 35 (1993).  Thus, no useful purpose would be served by 
requesting treatment records compiled within the veteran's 
first year postservice.  While the Board must interpret the 
veteran's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the veteran.  
Brannon at 35; see Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2001).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2001).  If a claim for 
disability compensation has been granted with respect to 
service connection, but disallowed as noncompensable, certain 
medical evidence received by VA, which evidences "a 
reasonable probability of entitlement to benefits," may be 
accepted as the date of receipt of an informal claim to 
reopen or for increased benefits.  38 C.F.R. § 3.157(a), 
(b)(2), (3) (2001).  When determining the effective date of 
an award of compensation benefits, the Board is required to 
review all the communications in the file that could be 
interpreted to be a formal or informal claim for benefits.  
See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f), as amended, effective March 7, 1997; 
see 64 Fed. Reg. 32807-32808 (1999).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.  Further 
changes to 3.304(f) were thereafter made, effective from 
March 7, 2002, see 67 Fed. Reg. 10330-10332 (2002), in order 
to set forth the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection for PTSD 
resulting from personal assault.  See also VA Adjudication 
Procedure Manual M21-1 (Manual M21-1), Part III, paragraph 
5.14c (Feb. 20, 1996); Patton v. West, 12 Vet. App. 272, 283 
(1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).  Such 
regulation as in effect prior to and on May 7, 1997, as well 
as prior to and on March 7, 2002, in no way provides for the 
assignment of an effective date for a grant of service 
connection for PTSD at a point earlier than the date of 
receipt by VA of a claim, be it a formal claim or an informal 
one.  

The contentions of the veteran in this appeal are focused on 
a single point; namely, that multiple attempts were made by 
her to file a claim for service connection for PTSD prior to 
October 1995, with each attempt having been rebuffed by VA 
employees.  Such allegations are offered in her written 
statements compiled in 1995 and 1996 and in testimony 
furnished at RO and Board hearings held in 1997 and 2002, 
respectively.  Although not articulated as such, the 
veteran's arguments appear to be focused in terms of 
equitable estoppel; that is, she is entitled to an earlier 
effective date based on the fact that she received erroneous 
information from a VA employee regarding her eligibility for 
benefits.  In Lozano v. Derwinski, 1 Vet. App. 184, 185-86 
(1991), relying upon OPM v. Richmond, 496 U.S. 414, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990), the Court held that a 
clerical error could not be relied on to estop the VA from 
denying monetary benefits.  Richmond held that the payment of 
government benefits must be authorized by statute; therefore, 
erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.  
Richmond, 496 U.S. at 424; see Schweiker v. Hansen, 450 U.S. 
785, 788-90, 67 L. Ed. 2d 685, 101 S. Ct. 1468 (1981).  
Richmond is dispositive of the case before the Board.  The 
statute in this case specifically provides that the effective 
date in this case is the date of application.  Although the 
appellant may have received erroneous advice from a VA 
employee at the RO, she is not entitled to an earlier 
effective date based on the theory of equitable estoppel. 

At the Board hearing conducted in February 2002, the 
veteran's representative raised the point that the veteran 
was treated for a psychiatric disorder, later diagnosed as 
PTSD, during the one-year period immediately following her 
discharge from service, and that such fact provided a basis 
for a grant of service connection dating to the day following 
her separation from service.  Such argument is in error as it 
ignores one crucial, foundational element of the system 
designed by Congress for the administration of VA 
compensation benefits; namely, that a claim must be filed for 
a grant of entitlement and the payment of monetary benefits.  
See 38 U.S.C.A. § 5101(a) (West 1991).  In this instance, the 
veteran and her representative fail to account for the fact 
that a claim for the benefit sought was not submitted until 
October 1995, well beyond the one-year period from the date 
of separation from service.  Had a claim for service 
connection for PTSD or other psychiatric disability been 
filed within that one year time frame, only then might an 
effective date on the day following service discharge be 
possible.  See 38 C.F.R. § 3.400(b)(2).  

In sum, by operation of 38 C.F.R. § 3.400(b)(2), the earliest 
effective date assignable based on a claim for direct service 
connection is the later of the date of receipt of the claim 
or the date entitlement arose.  Here, the latter of two is 
the date on which the veteran initially filed a claim for 
service connection for PTSD, October 5, 1995.  The 
undersigned is thus unable to assign an effective date 
earlier than October 5, 1995, for entitlement to service 
connection for PTSD due to sexual trauma.  Accordingly, the 
appeal must be denied.


ORDER

An effective date earlier than October 5, 1995, for a grant 
of entitlement to service connection for PTSD due to sexual 
trauma is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


